                 IN THE UNITED STATES DISTRICT COURT

          FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA               :
                                       :
            v.                         :         1:18CR492-1
                                       :
TIMOTHY DONOVAN BURNS                  :         FACTUAL BASIS


      NOW COMES the United States of America, by and through Matthew

G.T. Martin, United States Attorney for the Middle District of North Carolina,

and as a factual basis under Rule 11, Fed. R. Crim. P., states the following:

Background on the Network:

      The instant case involves an Internet-based, peer-to-peer (P2P) network

(the “Network”) that allows users to anonymously share files, chat on message

boards, and access websites. In order to access the Network, a user must first

download the Network software, which is free and publicly available. Anyone

running this software may join and access the Network. Each computer

running Network software connects directly to other computers, which are

called its “peers.” When installing the Network software, each user agrees to

provide to the Network a portion of the storage space on the user’s computer

hard drive, so that files uploaded by Network users can be distributed and

stored across the Network. Network users can upload files into the Network

and download files from the Network.




       Case 1:18-cr-00492-LCB Document 12 Filed 02/05/19 Page 1 of 13
      When a user uploads a file into the Network, the software breaks the file

into pieces (called “blocks”) and encrypts each piece. The encrypted pieces of

the file are then distributed randomly and stored throughout the Network of

peers.1 The software also creates an index piece that contains a list of all of the

pieces of the file and a unique key – a series of letters, numbers and special

characters – that is used to download the file. In order to download a file, a

Network user must have the key for the file.

      When a user attempts to download a file via the Network, the Network

downloads the piece of the file containing the index, which provides the

information required to retrieve the individual pieces of the file. The Network

software then requests all of the pieces of the file from the user’s peers. Rather

than request all of the file pieces from a single peer, requests for file pieces are

divided up in roughly equal amounts among the user’s peers. If a user’s peer

does not have the particular requested pieces in its storage, that peer will then

divide up and ask its peers for the pieces, and so on.

      This design can help law enforcement distinguish between a Network

user that is the original requestor of a file, and one that is merely forwarding




1 Because the pieces of files are encrypted, a Network user is unable to access
the content of pieces that are stored on the user’s computer hard drive, which
are not in a readable format.
                                        2




        Case 1:18-cr-00492-LCB Document 12 Filed 02/05/19 Page 2 of 13
the request of another user. To prevent requests for pieces from going on

indefinitely, the Network is configured to only allow a request for a piece of a

file to be forwarded to another peer a limited number of times. If a request

reaches that limit without finding the requested piece, a signal is returned to

the user’s computer and the request is sent to another of the user’s peers. The

remaining number of times a request for a piece may be forwarded is included

within the request for that piece.

      The Network warns its users in multiple ways that it does not guarantee

anonymity. Additionally, Network software does not mask a computer’s IP

address — the IP addresses of each user’s peers are observable to the user. The

Network also acknowledges on its publicly accessible website that it can be

statistically shown that a particular user more likely than not requested a file

(as opposed to having merely forwarded the request of another peer) based on

factors including the proportion of the pieces of a file requested by a user and

the number of nearby peers.

Child Pornography on the Network:

      The Network can be used to advertise and distribute images and videos

of child pornography. Unlike other file sharing systems, the Network does not

provide a search function for its users whereby users conduct search terms to

locate files. Therefore, a user who wishes to locate and download child
                                       3




       Case 1:18-cr-00492-LCB Document 12 Filed 02/05/19 Page 3 of 13
pornography from the Network must identify the key associated with a

particular child pornography file and then use that key to download the file.

      Network users can identify those keys in a number of ways. For example,

“message boards” exist on the Network that allow users to post messages and

engage in online discussions involving the sexual exploitation of minors. Law

enforcement agents have observed message boards labeled: “pthc,” “boy porn,”

“hussy,” “pedomom,” “kidfetish,” “toddler_cp,” “hurtcore,” and “tor-childporn.”

Typical posts to those message boards contain text, keys of child pornography

files that can be downloaded through the Network, and in some cases

descriptions of the image or video file associated with those keys.

      Network users can also obtain keys of child pornography images or

videos from websites that operate within the Network. These websites can only

be accessed through the Network. Some of those sites contain images of child

pornography the user can view along with keys of child pornography files. It is

also possible that Network users may obtain keys related to child pornography

images or videos directly from other Network users.

Investigation into the Trafficking of Child Pornography on the Network:

      For some time now, law enforcement has been investigating the

trafficking of child pornography on the Network. A modified version of the

Network software is available to sworn law enforcement officers to assist in
                                       4




       Case 1:18-cr-00492-LCB Document 12 Filed 02/05/19 Page 4 of 13
conducting Network investigations. This law enforcement version is nearly

identical to Network software, except that it allows a computer operated by a

law enforcement officer to automatically log information about requests for

pieces of files received directly from its peers.

      Law enforcement computers do not target specific peers on the Network

nor do law enforcement computers solicit requests from any peers. Network

information collected by law enforcement computers is logged and provided to

other trained law enforcement personnel in order to further investigations into

Network users believed to be downloading child pornography files via the

Network.

      Law enforcement officers collect keys associated with suspected child

pornography files that are being publicly shared and advertised on the

Network. Law enforcement only investigates Network users who request

pieces of files associated with such keys collected by law enforcement. The keys

collected by law enforcement have been obtained via publicly accessible sites,

such as Network message boards and websites, as well as during the course of

prior investigations into child pornography trafficking on the Network.

      By viewing the documented activity of a peer that sends a request to a

law enforcement computer, it is possible to determine whether it is

significantly more probable than not that the peer is the original requestor of
                                         5




        Case 1:18-cr-00492-LCB Document 12 Filed 02/05/19 Page 5 of 13
a file of interest. A mathematical formula is applied to determine the

probability of whether the number of requests received for pieces of a file is

significantly more than one would expect if the peer were merely forwarding

the request of another computer.

Requests Targeted in the Instant Investigation:

      State Bureau of Investigation (SBI) Criminal Specialist (CS) Rodney

White reviewed information obtained and logged by law enforcement Network

computers related to IP address 174.111.32.203. In January and March 2018,

the user requested pieces of child pornography files. Considering the number

of requested file pieces, the total number of file pieces required to assemble the

file, and the number of peers the user had – the number of requests for file

pieces is significantly more than one would expect to see if the user were merely

routing the request of another user. Accordingly, it is more likely than not that

the user was the original requestor of the files.

Identification of Timothy Donovan BURNS as a Suspect:

      Records obtained from Charter Communications revealed that IP

address 174.111.32.203 resolved to “Don BURNS” at his apartment in

Kernersville, North Carolina.

Seizure of Electronics & First Interview of BURNS:

      On March 14, 2018, CS White and Homeland Security Investigations
                                        6




       Case 1:18-cr-00492-LCB Document 12 Filed 02/05/19 Page 6 of 13
(HSI) Special Agent (SA) Charles Cook traveled to BURNS’s apartment to

speak with him. BURNS answered the door and agreed to speak with the

agents inside. Upon entry, the agents observed a desktop computer in the

living room connected to a bay of hard drives. BURNS explained that he lived

alone and was unemployed, though he formerly worked as a computer

programmer.

      When asked if he was familiar with file sharing programs, BURNS said

that he was. He explained that he used the BitTorrent peer-to-peer network2

years ago but stopped because law enforcement monitored it and would show

up at people’s homes. BURNS also stated that he had used Tor3 in the past

but didn’t like it. When the agents informed him that they were working on a

case involving the Network, BURNS admitted to using the Network.

      CS White explained why the agents were present; specifically, that an

individual using BURNS’s IP address requested child pornography via the

Network. When asked how long he had been using the Network, BURNS stated

that he had been using it for a few months. BURNS stated that there was no




2Unlike the Network, anonymity is not a feature of the BitTorrent network.
3 Tor is an online network that obfuscates a user’s IP address thereby
providing anonymity to online activities. United States v. McLamb, 880 F.3d
685, 688 (4th 2018). Hidden websites, or “services,” are also available through
the use of Tor. Id.
                                      7




       Case 1:18-cr-00492-LCB Document 12 Filed 02/05/19 Page 7 of 13
new child pornography on the Internet. He explained that it was all old stuff

that he had already seen.

      CS White asked BURNS what kind of child pornography files he had

downloaded. BURNS replied that the agents should already know since they

were monitoring his downloads. When asked what he did with the child

pornography files, BURNS explained that he downloaded the files to a hard

drive and then sorted through them, deleting the files he didn’t want. BURNS

said that he preferred minor girls 15 to 16 years of age. He further specified,

the “jailbait” type pictures.

      When asked if he had ever taken pictures of a minor female, BURNS

said that he had never taken a nude picture of a minor girl. When asked if he

had ever had sexual contact with a minor, BURNS said that he has never done

anything like that with a child. BURNS also stated that the child pornography

was for his personal use and that he did not upload, trade, or sell the images.

      BURNS denied using any type of encryption software to protect his files.

BURNS gave CS White verbal consent to take his computer and hard drives

and examine them for child pornography. CS White asked BURNS which hard

drive he used to save the child pornography that he downloaded. In response,

BURNS explained that there were three hard drives connected to his desktop

computer. The first contained the computer’s operating system, the second was
                                       8




        Case 1:18-cr-00492-LCB Document 12 Filed 02/05/19 Page 8 of 13
the location to which files were downloaded, and the third contained music.

      During the interview with the agents, BURNS sometimes qualified his

answers by stating “If I was doing it….” and “….I’m not saying I did it” and

then smiling.

      BURNS executed a written consent permitting CS White to search his

devices. With BURNS’s permission, CS White took custody of the computer

and hard drives.

Forensic Analysis of Electronic Devices:

      CS White forensically examined BURNS’s three computer hard drives.

The first, a 250GB Crucial, was in fact the computer’s operating system and

contained deleted child pornography files, the second, a 2TB Hitachi, was fully

encrypted by VeraCrypt software, and the third did in fact contain music files.

SA White’s analysis did not reveal any encrypted containers on the first or

third drives.

      The first hard drive, the operating system, contained 36 child

pornography images that CS White recovered from unallocated space (i.e. they

had been deleted from the active disk space). In the hard drive’s active space,

at the file path “user\WSPD Fraud\Desktop,” CS White observed instructions

on how to setup the Network and Tor on a full disk encrypted hard drive to

prevent data leaks. The instructions were in the form of three images and
                                      9




       Case 1:18-cr-00492-LCB Document 12 Filed 02/05/19 Page 9 of 13
included how to use VeraCrypt software. CS White also located VeraCrypt

software and the Tor browser on the hard drive’s active space.

      The Crucial hard drive possessed by BURNS was first available for

purchase in February 2015.

Second Interview of BURNS:

      On March 20, 2018, the agents returned to BURNS’s residence to speak

with him. BURNS again agreed to speak with the agents inside. CS White

explained that the agents had returned to discuss the encrypted hard drive

connected to his computer. When asked for the password to the hard drive,

BURNS stated that the agents already knew what was on the drive. BURNS

questioned why the agents needed to see the files that were on the hard drive.

BURNS unequivocally stated that there was child pornography on the hard

drive, but declined to provide the password because, as he put it, letting the

agents see the files would not be in his best interest. BURNS said that the files

on the hard drive were files that agents had seen in the past. BURNS again

proclaimed that there was no new child pornography to be downloaded and

that everything was old.

      The agents advised BURNS that they wanted to access the files so that

they could submit them to the National Center for Missing and Exploited

Children (NCMEC) to determine if the children depicted had been identified.
                                       10




       Case 1:18-cr-00492-LCB Document 12 Filed 02/05/19 Page 10 of 13
BURNS stated that the agents had seen the files he had been downloading and

thus, they should have the same files. CS White explained that the agents did

not know every file that BURNS downloaded.

      BURNS explained that the files he downloaded went to the default

download folder and stayed there until he had time to look through them.

BURNS again explained that he liked to download “jailbait” files and preferred

girls between 15 and 16 years of age. CS White asked BURNS why he was

reluctant to provide the password given that BURNS had admitted to

downloading and possessing child pornography. BURNS again stated that it

wasn’t in his best interest to enable the agents to see the images stored on his

hard drive.

      Before the agents left, BURNS asked them to notify him before they

came to arrest him.




                                      11




       Case 1:18-cr-00492-LCB Document 12 Filed 02/05/19 Page 11 of 13
     This the 5th day of February, 2019.

                            Respectfully submitted,

                            MATTHEW G.T. MARTIN
                            United States Attorney


                            /S/ ERIC L. IVERSON
                            Assistant United States Attorney
                            NCSB #46703
                            United States Attorney's Office
                            Middle District of North Carolina
                            101 South Edgeworth Street
                            Greensboro, NC 27401
                            Phone: 336/332-6302




                              12




Case 1:18-cr-00492-LCB Document 12 Filed 02/05/19 Page 12 of 13
                 IN THE UNITED STATES DISTRICT COURT

           FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


UNITED STATES OF AMERICA                   :
                                          :
            v.                             :      1:18CR492-1
                                          :
TIMOTHY DONOVAN BURNS                     :

                         CERTIFICATE OF SERVICE

      I hereby certify that on February 5, 2019, the foregoing was

electronically filed with the Clerk of the Court using the CM/ECF system,

which will send notification of such filing to the following:

      Dylan Greenwood, Esq.

                               Respectfully submitted,

                               /s/ ERIC L. IVERSON
                               ASSISTANT UNITED STATES ATTORNEY
                               North Carolina State Bar No. 46703
                               United States Attorney's Office
                               Middle District of North Carolina
                               101 S. Edgeworth Street, 4th Floor
                               Greensboro, North Carolina 27401
                               Phone: (336) 333-5351
                               E-mail: eric.iverson@usdoj.gov




                                       13




       Case 1:18-cr-00492-LCB Document 12 Filed 02/05/19 Page 13 of 13
